Citation Nr: 0015842	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Donald R. Brandon, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from October 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision, denying 
service connection for bilateral hearing loss with tinnitus.  


FINDINGS OF FACT

1.  VA examination in June 1998 reflects diagnoses of mild 
sloping to moderately severe sensorineural hearing loss of 
the right ear and mild sloping to severe sensorineural 
hearing loss of the left ear.  Tinnitus match was established 
at 2000 Hertz at 67 decibels for the right ear and 1500 Hertz 
at 67 decibels for the left ear.

2.  The veteran provides a military history of being exposed 
to hazardous military noise, including during combat and 
exposure to 50-caliber machine guns and other artillery.

3.  Private medical reports dated in November 1989 and the 
March 1998 VA examination report document the veteran's 
exposure to excessive noise during service and report 
diagnoses of bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss and tinnitus is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), the VA has a duty to assist only those claimants 
who have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Generally, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

However, a determination of service connection will be 
analyzed differently if the alleged injury or disease was 
incurred by a veteran with combat service.  Under 38 U.S.C.A. 
§ 1154(b), in the case of any veteran who engaged in combat 
with the enemy, the Secretary shall accept as sufficient 
proof of service connection of any injury or disease alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996); see also Ceasar 
v. West, 195 F.3d 1373 (Fed. Cir. 1999); Kessel v. West, 3 
Vet. App. 9 (1999).  The Court in Collette established the 
following three step analysis: (1) The veteran must produce 
satisfactory lay or other evidence, meaning credible 
evidence, which would allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
the veteran's combat service; (2) If the proffered evidence 
is consistent with the circumstances, conditions, or 
hardships of such service, then a factual presumption arises 
that the alleged injury or disease is service connected; and 
(3) Once a presumption of service connection arises, it must 
be determined whether the government met its burden of 
rebutting the presumption of service connection with clear 
and convincing evidence to the contrary.  Collette, 82 F.3d 
at 393.

In this case, the veteran maintains that his currently 
diagnosed hearing loss and tinnitus disabilities are related 
to in-service exposure to excessive noise.  The veteran 
asserts during service, including three combat battles, he 
was exposed to noise from 90- and 40-milimeter guns and 50-
caliber machine guns.  He also worked as a small arms 
mechanic, repairing guns and rifles.  In this capacity he 
fired weapons, and at that time, ear protection was not 
provided.  

Although service medical records show on entrance and 
discharge examination, the veteran's hearing was 15/15 
bilaterally, private medical reports dated in November 1989 
reflect that the veteran provided a history of in-service 
artillery exposure and record a diagnosis of sensorineural 
hearing loss, bilaterally, questionable etiology.  
Additionally, on VA examination in June 1998 the veteran 
provided a three-year history of being exposed to hazardous 
military noise, including the 50-caliber machine guns and 
other artillery.  Exposure to occupational and recreational 
noise from construction work to include pipe-fitting, welding 
machines, and woodworking was also noted.  The diagnoses were 
mild sloping to moderately severe sensorineural hearing loss 
of the right ear and mild sloping to severe sensorineural 
hearing loss of the left ear.  Tinnitus match was established 
at 2000 Hertz at 67 decibels for the right ear and 1500 Hertz 
at 67 decibels for the left ear.  

Given the foregoing, the Board finds that the veteran's claim 
is plausible and capable of substantiation.  Current 
diagnoses of bilateral hearing loss and tinnitus have been 
made, the veteran's lay assertions of incurring excessive in-
service noise exposure are presumed credible for determining 
well groundedness, and the veteran asserts that since 
service, his hearing loss and tinnitus disorders have 
progressively worsened.  The November 1989 private medical 
reports and June 1998 examination report indicate that the 
veteran was exposed to artillery noise during service.  Hodge 
v. West, 13 Vet. App. 287 (2000).

Inasmuch as the Board has held that the claim is well 
grounded, the Board must ensure that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  As will be 
discussed below, the Board finds that additional development 
is required prior to a decision on the merits of this claim.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss and tinnitus is well grounded.  To this extent 
only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
bilateral hearing loss and tinnitus is well grounded, VA has 
a duty to assist the appellant in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran has submitted a well grounded claim for service 
connection for bilateral hearing loss and tinnitus.  Although 
a VA examination was conducted in June 1998, the Board notes 
that a medical opinion addressing the probability, to the 
extent possible, that the veteran's hearing loss and tinnitus 
are related to his service was not furnished.  Thus, 
additional development in this regard is warranted.  The VA's 
duty to assist includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of an individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The Board also notes that in an undated statement, the 
veteran's attorney informed VA of his representation of the 
veteran.  The attorney also represented the veteran at the 
May 1999 hearing before the undersigned.  Although the record 
indicates that the veteran has appointed D.R.B. as his 
attorney, the record does not contain a properly executed VA 
Form 22a, "Appointment of Attorney or Agent as Claimant's 
Representative," or a written statement from the attorney, 
on his letterhead, that he is authorized to represent the 
veteran.  See 38 C.F.R. § 20.603 (1999).  Thus, additional 
development in this regard is warranted also. 

In view of the foregoing, this case is remanded to the RO for 
the following:

1.  The RO should take appropriate steps 
to contact the veteran and his attorney 
and request that the appropriate form 
authorizing representation be completed 
and returned.

2.  The veteran and his attorney should 
be advised to submit any medical records 
and medical opinions associated with 
treatment received for hearing loss and 
tinnitus since service.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should take all necessary 
steps to obtain all records of the 
veteran's treatment at VA facilities for 
his disabilities, and associate any 
records that are not already part of the 
claims folder with the folder.

4.  The RO should then schedule the 
veteran for a VA audiological examination 
in order to ascertain the nature and 
severity of his bilateral hearing loss 
and tinnitus.  All appropriate special 
studies should be accomplished.  The 
claims folder must be made available to, 
and be reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should render an opinion as to 
whether the veteran's current hearing 
loss and tinnitus are at least as likely 
than not attributable to in-service noise 
exposure, or more properly attributable 
to factors other than noise exposure 
while in service.

5.  The RO should review the evidence, 
ensuring compliance with the directives 
of this remand.  The RO and the veteran 
are advised that the Board is obligated 
by law to ensure that the RO complies 
with its directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

6.  Thereafter, the RO should 
readjudicate the veteran's claim and 
fully address the issue of entitlement to 
service connection for bilateral hearing 
loss and tinnitus.  All applicable law, 
regulation, and Court decisions should be 
considered.  If the veteran's claim 
remains denied, he and his attorney 
should be given a supplemental statement 
of the case and the requisite time period 
within which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran is advised that the examination requested in this 
remand is necessary to adjudicate his claim and that a 
failure, without good cause, to report for scheduled 
examinations, could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



